Citation Nr: 0114785	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  97-02 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

H. Roberts, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from September 1996 and December 1996 rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the issues on appeal.


FINDINGS OF FACT

1.  The January 1984 Board decision that denied service 
connection for a cervical spine condition is final.

2.  The evidence submitted subsequent to the January 1984 
Board decision bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a cervical spine condition.

3.  The November 1994 rating decision that denied service 
connection for a lumbar spine condition is final.

4.  The evidence submitted subsequent to the November 1994 
rating decision bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a lumbar spine condition.



CONCLUSIONS OF LAW

1.  The January 1984 Board decision that denied service 
connection for a cervical spine condition is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 3.104 (2000).

2.  The evidence received subsequent to the January 1984 
Board decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for a 
cervical spine condition.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).

3.  The November 1994 rating decision that denied service 
connection for a lumbar spine condition is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2000).

4.  The evidence received subsequent to the November 1994 
rating decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for a 
lumbar spine condition.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a cervical spine condition and entitlement to 
service connection for a lumbar spine condition.  After a 
review of the record, the Board finds that the claimant has 
submitted new and material evidence and his claims of 
entitlement to service connection for a cervical spine 
condition and entitlement to service connection for a lumbar 
spine condition are reopened.  To that extent only his claims 
are granted.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

A two-step analysis is conducted on appeals of whether new 
and material evidence has been submitted to reopen a claim.  
The Board must first determine whether the claimant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (2000) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108 (West 1991).  Then, if new 
and material evidence has been submitted to reopen the claim, 
the Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
see also Winters v. West, 12 Vet. App. 203, 206 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).

The veteran's claim of entitlement to service connection for 
a cervical spine condition was denied in a final January 1984 
Board decision.  38 U.S.C.A. § 7104 (West 1991).  Therefore, 
pursuant to the Court's holding in Evans v. Brown, 9 Vet. 
App. 273 (1996), the Board will consider whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a cervical spine 
condition subsequent to the January 1984 Board decision.

The claimant did not perfect an appeal of the November 1994 
rating decision denial of his claim of entitlement to service 
connection for a low back condition.  That rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  Therefore, pursuant 
to the Court's holding in Evans v. Brown, 9 Vet. App. 273 
(1996), the Board will consider whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a lumbar spine 
condition subsequent to the November 1994 rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  
Disability that is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2000).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of that claim, the 
claimant must produce evidence, which in conjunction with the 
evidence already of record, shows that a cervical spine 
condition or a lumbar spine condition was incurred in or 
aggravated by his service or is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service.  The Board finds that there is new evidence of 
record which is competent, which is deemed to be credible for 
the purpose of determining whether the evidence is material, 
and which shows that connection.

The new evidence includes a July 2000 letter from a 
chiropractor who wrote that the veteran was a patient of that 
chiropractor and that "it is most likely that his injuries 
stem from a military accident (explosion) which occurred 
while he was on active duty."

The Board finds that evidence is material because it bears 
directly and substantially on the specific matter of the 
claim, as it provides evidence that the veteran's cervical 
and lumbar spine conditions are related to his service.  The 
Board finds that the evidence is therefore so significant 
that it must be considered to fairly decide the merits of the 
veteran's claims.

The Board finds that the claimant has submitted competent 
evidence that must be deemed credible for the purpose of 
determining whether it is material, which demonstrates a 
relationship between his lumbar and cervical spine conditions 
and his service.  Accordingly, the Board finds that new and 
material evidence has been received to reopen the claims of 
entitlement to service connection for a cervical spine 
condition and entitlement to service connection for a lumbar 
spine condition and those claims are reopened.


ORDER

New and material evidence has been submitted to reopen claim 
of entitlement to service connection for a cervical spine 
condition and entitlement to service connection for a lumbar 
spine condition.  Those claims are therefore reopened.


REMAND

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder.  It 
is now incumbent upon the RO to review the entire evidentiary 
record, in accordance with regulatory and statutory 
provisions that govern the adjudication of a reopened claim, 
prior to any further Board consideration of this issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000).

Furthermore, VA has a duty to assist claimants in the 
development of facts pertinent to claims and VA must 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
The evidence shows that the veteran is currently receiving 
Social Security disability benefits.  It does not appear that 
the complete record considered by the Social Security 
Administration in the award of those benefits has been 
obtained.  Therefore, the Board feels that the veteran's 
Social Security records should be obtained and associated 
with the claims folder.

Under the new law VA must afford examinations where there is 
evidence of current disability, evidence that the disability 
may be related to service, and evidence is insufficient to 
decide the claim.  In this case there are current diagnoses 
of lumbar and cervical spine disabilities.  A private 
chiropractor has suggested that the disabilities are related 
to service, but it is unclear whether the physician reviewed 
the veteran's records.  The physician also failed to provide 
reasons for the opinion.  Therefore the record is 
insufficient to decide the claim, and an examination is 
necessary.

The duty to assist also includes seeking copies of treatment 
records reported by private medical professionals.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran's chiropractor 
reported treating the veteran for a period of nine years.  
Records of this treatment have not been associated with the 
claims folder.

In addition, the veteran has requested that VA acquire the 
ship's log for the date of his inservice injury and any day 
and safety reports related to that incident.  While it 
appears that some effort may have been made by the RO to 
locate those service records, it does not appear that the new 
legal requirements for the development of evidence have been 
satisfied.  The RO should attempt to locate those records 
until it is documented that those records do not exist or 
until further efforts would be futile.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5103A).

Accordingly, this case is REMANDED for the following:

1.  The RO should The RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the names 
and addresses of all facilities that have 
treated him for any of the disabilities 
at issue since service.  The RO should 
then take all necessary steps to obtain 
copies of all records not already 
contained in the claims folder, to 
include records of treatment by Glenn P. 
Riddle, D.C., and records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2))

2.  The RO should attempt to acquire 
copies of the ship's log for the U.S.S. 
Ranger from December 5, 1978, through 
December 10, 1978.  The RO should also 
attempt to acquire any day reports or 
safety reports relating to an explosion 
and loss of life aboard that vessel on 
December 6, 1978.  Efforts to locate 
those records should be documented in the 
veteran's claims folder.  Those records 
should be sought until it is documented 
that they do not exist, or until it is 
determined that further efforts to locate 
those records would be futile.

3.  The RO should afford the veteran an 
appropriate examination in order to 
obtain an opinion as to the current 
etiology of any current cervical or 
lumbar spine disabilities.  The examiner 
should review the claims folder, and note 
such review in the examination report.

The examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that any current cervical 
or lumbar spine disability is related to 
a disease or injury in service, including 
the reported explosion.  The examiner is 
requested to provide reasons for any 
opinions.

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, complying with all 
applicable notice and development 
requirements.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
cooperate with any requested development may have an adverse 
effect upon his claim.  See, 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



